Carley, Justice.
Jarquin Lucas was arrested for speeding and DUI. The arresting officer read him the implied consent notice in accordance with OCGA § 40-5-67.1 (b), and asked that he take a breath test. However, Appellant is not fluent in English, and no Spanish interpreter was provided. He submitted to the breath test, but he did not seek independent testing pursuant to OCGA § 40-6-392 (a) (3). Lucas filed a pretrial motion to suppress the results of his breath test, asserting the unconstitutionality of OCGA §§ 40-5-67.1 (b) and 40-6-392 (a) (3), as well as § 24-9-103, which requires that hearing-impaired persons taken into custody be provided a qualified interpreter. The trial court denied the motion to suppress and, after conducting a bench trial, found Appellant guilty. He appeals, enumerating as error only the denial of his motion to suppress.
The case is controlled adversely to Lucas by our recent holding in Rodriguez v. State, 275 Ga. 283 (565 SE2d 458) (2002) that the statutes do not violate the due process or equal protection rights of a driver with a non-physical inability to comprehend English.

Judgment affirmed.


All the Justices concur.